Order ﬁled September 30, 2011

 

In The

Iﬁnm'teenth Chart of Appeals

NO. 14-10-00441~CR

SIR JOSHTON STA VOHN MARTIN, Appellant
V.

THE STATE OF TEXAS, Appellee 7

 

On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1212863

m

ORDER

This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits 16 and 17.

The clerk of the 185th District Court is directed to deliver to the Clerk of this court the original
of State's Exhibits 16 and 17, on or before October 10, 2011. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their

inspection; and, upon completion of inspection, to return the original of State's Exhibits l6 and 17, to
the clerk of the 185th District Court.

PER CURIAM